Dear Manpower Investor: In 2008, we interviewed 10 million people and placed 4 million people into jobs. In 2009, by comparison, we interviewed 11 million people and placed 3 million people into jobs. We felt first-hand what the world was experiencing. In a nutshell – it was a tough year. Accordingly, we experienced some of the most rapid drops in revenue in the history of our company; partially offsetting that was the increase of revenue generated by our Right Management™ business, through which we assisted over 225,000 people transition into new careers. Many of these were what we call “Industry Migrants,” people who were faced with the challenge of moving from one industry to another, learning new skills and adapting to new industry cultures. No surprise, it was also a difficult time for almost all of our clients. There was a tremendous amount of pressure to reduce costs, focus the workforce and redefine how work gets done. Finding ways to do more with less was the theme. So we faced the challenge, developed solutions, and in doing so we improved our brand and improved our company. This recession was different than previous downturns. Clearly, the labor market was profoundly affected, as we saw the most severe and protracted drop in employment in U.S. history, and in many cases on a worldwide basis. It will take longer to emerge and it will force many industries to restructure permanently. We are at the inflection point. Now, we have a unique opportunity to leverage our expertise to help get the world back to work. Many companies are struggling to create or improve their workforce strategy. Employers can now only afford to hire as demand for their product or service presents itself. Companies are grappling with new challenges, creating an unprecedented need for on-demand talent worldwide. 6 Manpower 2009 Annual Report Shareholder's Letter The difficulty in the labor market is clearly evident in our numbers. Our revenue for 2009 was $16 billion, down 26% and our net loss was $9 million, down from earnings of $206 million in 2008. Our net earnings, excluding non-recurring items, was $86 million. Our operating cash flow continued to be strong, at $414 million, ending the year with $1 billion of cash. We moved quickly and appropriately to reduce our expense base by 15%, but never at the price of endangering our position in a market or our ability to recover with speed. Our geographic footprint, which we are committed to, remained intact, with 87% of our revenue generated from outside the U.S. Our Right Management team did an outstanding job as they guided companies in transitioning people out of their businesses. Our revenues in Right Management improved by 24% to $559 million, and our operating earnings finished the year at $113 million. Our strong financial position and resolve for our strategic direction prevented us from so-called strategy drift. Yet, we remained agile to adjust our execution based on the environment, accelerating programs and initiatives appropriately and stopping those that were irrelevant as a result of the velocity of the downturn. We enter this recovery stronger. Our agility and ability to adjust quickly will prove to be a major advantage as we move into 2010 and beyond. Robust times are ahead for us. The trends in our industry are powerful, in mature markets as well as the emerging markets. In the mature markets, we are hearing from our clients that they are going to need to have a more flexible approach to their workforce. They are uncertain of their ability to attract the talent they need, so they will rely on us. And then, of course, there are those markets in Europe and Asia that are emerging, where the penetration of our services is currently low, but will no doubt grow. We see both of these as massive opportunities as we move into the next phase of this recovery. We may not see the upside immediately, as we believe 2010 will have a slow start. But, we are confident that as we look to 2011 and 2012 these secular trends will be robust. So will we see a “less jobs recovery?” Sure we will. But it is a trend that holds promise for us because companies will remain cautious to hire permanently in sluggish demand, yet their need for talent will increase, and we provide the bridge to get the world back to work. We are approaching this period of time with confidence. This is based on the team that we have assembled and the strategic priorities that we have established to take advantage of what the market presents. We have much to be proud of. In 2009, we proved to the world that our innovation, geographic presence and major initiatives are best in class. For example, MyPath, the world’s first social™ network dedicated to improving individual skills and the advancement of careers in the professional areas of IT, engineering and finance was extremely well-received. We believe that our brand and knowledge will be the trusted source as individuals come to grips with the challenges of living, learning and working. Through a word-of-mouth approach only, we have attracted over 170,000 unique visitors. In January 2010, we publicly launched MyPath at the World Economic Forum Annual Meeting in Davos, and have seen a significant pick up in visitors since then. We rolled out the second version of our Branch and Candidate Experience initiative to further embed the Candidate Experience mindsets. We trained our team to efficiently, yet very effectively, provide the best experience for our candidates and associates, which will ensure that we deliver the best match for our clients. It was also this training that helped our field offices set the right tone and have the right conversations with our increasing number of candidates amidst the limited availability of job openings. We also expanded our Manpower Business Solutions™ (MBS) in 2009. We added resources in areas that we believe will be the first movers in the recovery. We invested in MBS, particularly Recruitment Process Outsourcing (RPO). Not only did we expand in our capabilities, we’ve also greatly expanded our book of business to the point where we are now the world’s leader, on a global basis, in the RPO area. We see this trend continuing and we are confident that we are well-positioned in the global market from a brand and capability perspective. 8 Manpower 2009 Annual Report Shareholder's Letter Our Right Management business is stronger than ever before. No doubt, 2009 was the “cyclical” time for Right Management to move to center stage, as companies downsized their workforce. As a result, hundreds of thousands of people entered our Right Management doors to find out more about themselves and find new careers. We used this opportunity to not only strengthen our Right Management brand, but reposition it closer to Manpower and invest in our Talent Management practice. It worked, as the number of coaching and assessment assignments in Right Management reached record levels. We have positioned ourselves well, as these services are in high demand during a recovery. Our continual positioning and enhancement of our brand, and the relevant services that we are offering to our clients and prospects are anchored in what we know and what we research. We have a large role in redefining work. The increased velocity of change is happening every day in the way work is performed all over the world. We have identified these changes in four World of Work megatrends. We didn’t stumble upon these trends; in fact, we intensely researched them with on-the-ground expertise and with an intense curiosity with our clients and candidates. The Demographics and Talent Mismatch is the conundrum that both individuals and companies are feeling right now. As the working age population declines and companies are looking for talent, they’re looking for talent in a much more specific way, yet individuals are also being more selective when they can, or are feeling out of touch with what companies are looking for. This is happening on a global basis. Individual Choice is creeping in wherever possible. Individuals are exercising their clout as they realize in some cases they have the skills that are in most demand, which in turn is requiring companies to think differently about how they attract, retain and stay relevant to an ever select group of talented individuals. Rising Customer Sophistication is happening across the board. The transparency and velocity of information exchange throughout the entire value chain is creating innovation and tension at every level within that chain. Technological Revolutions are at the heart of almost all of this. The ability to have the power to change where and when and how we work, enabling the organization and individuals to be more agile and innovative is what is happening on a daily basis and what you have seen so far is only the tip of the iceberg. These World of Work trends are foundational. They’re foundational to how we act, where we invest and where we focus our thought leadership. They are drivers of secular growth at the core of our business as well as in the specialty areas and outcome-based solutions. It is our grasp of these trends and our talent aligned to these trends that give us the confidence that we are addressing our clients and candidates with real solutions – solutions that are practical, adaptable and flexible. We are aggressive with the execution of our strategy, which is an outside-in approach, focusing on services that deliver value to our clients and candidates that address this ever-changing World of Work. We continue to grow our capabilities organically and, where appropriate, acquire companies that give us an acceleration and catalytic affect when using our capital, brand and geographic footprint. Our strategy is clear. Over the next three years, we will leverage our strengths, global footprint and brand to aggressively expand our specialty staffing and new sectors and services. Regardless of what the economy does, we are confident that we will move forward at a pace greater than our competition. 10 Manpower 2009 Annual Report Shareholder's Letter We will address the World of Work trends head on and position ourselves in a way that delivers value to our clients and candidates. We will execute on a daily basis, as well as further our four strategic priorities: The Manpower Experience does define our brand. It is not only what we do, but it’s how we do it. This is what our clients who have been with us for years tell us makes the difference. We are now codifying and ensuring this experience is felt from the first moment there is an encounter with a Manpower company. Providing this “best of experience” for our candidates and clients will deliver value, bode well for our brand and deliver higher profitability. We will leverage much of this Manpower Experience in what we are doing in Professional Staffing and Specialty Services. Several years ago, we made the decision to broaden our range of services beyond our core staffing. We have been very successful and now we are going to move faster. We will leverage our global footprint and the full range of services to balance our mix of business, turn up the volume on our higher margin specialty businesses and grow our professional staffing business. 2010 will be critical for us to deploy go-to-market strategies in this area. Recently, we announced that we will acquire one of the largest IT staffing providers in the U.S., bringing our specialty business and professional staffing business to account for over 20% of our overall revenues and one third of our gross margin. We are able to marry our organic success with an acquisition, in this case, to significantly enhance our ability to help our clients win. A backbone to all of this will be our Digital Strategy and the implementation of our digital platforms. Our digital strategy is a key focus area as technology is ubiquitous and along with this ubiquity is the rise of social networks, Web 2.0 and mobile connectivity. As a result, our clients and candidates are expecting us to interact with them in a different way. This is a perfect opportunity for us to inject the Manpower Experience into the digital world. Over the past few years, we have been preparing to work in this space and do it in the right way. The introduction of MyPath, combined with core offerings like Direct Source, Direct Time, Direct Office and Direct Talent, enhances our position as the bricks and clicks premier brand. This also gives us opportunities to enter or expand into New Sectors and Services. The environment is allowing for it and we are more than prepared. Our combined assets of the Manpower group of companies is a compelling offering. We are deploying a unique consulting offering based on our combined assets to deliver a workforce strategy that is aligned with our clients’ business strategy, an area we know is highly sought after by many companies. Additionally, we will continue to develop and institutionalize our world-leading global offering for Manpower Business Solutions and our Recruitment Process Outsourcing service, and explore virtual work to leverage its value for individuals and companies. The success of these four strategic priorities, coupled with the secular growth and recovering economy, indicates that 2010 will be better than 2009. We will still be challenged because of the slow start in this “less jobs recovery,” but we are moving forward. We are building momentum in the market. We are getting better and stronger every single day as more and more companies and individuals are drawn to the Manpower group of companies. Our value and values become more pronounced and required. Why? Because we consistently outperform the market in delivering value. The downturn, in many ways, fired up our team. They never hesitated to do more, muscle through and work harder to keep us on track. I am proud to lead such an engaged and motivated team. Thanks team. Through these tough times, we were more creative and innovative than ever before. We will need to continue to challenge ourselves to think creatively, to be agile and make sure that our strategies are relevant and practical. And we too, like our clients, have to do more with less. It is the balance of tension that we must manage to ensure that we continue to keep a longitudinal view, while at the same time, anticipating the impact that the economy will throw at us on a day-to-day basis. 12 Manpower 2009 Annual Report Shareholder's Letter Even in this difficult time, we are proud of the number of people and lives that we have positively affected – and it is much more gratifying during these times. It is our ability to balance the profitability with the sustainability that allows us to help the economy grow by putting people of all kinds back to work. We are part of creating economic value by creating jobs, building and upskilling talent. We build capability not only in people, but in communities, which translates into sustainable profitability for our organization. This is central to our mission-based culture. It is this culture that kept us calm and carried us through this difficult time. 2009 also marked the passing of our co-founder, Elmer Winter, which gave us a moment to reflect upon what we stand for today. Our mission to connect people to meaningful work has been firmly rooted in our DNA since the company’s founding over 62 years ago. We are fortunate to have been founded by a man with such a sense of mission. We take very seriously the responsibility that we have in building the World of Work, interviewing millions and millions of people each year, connecting millions of people to work and helping thousands of people transition from one work environment to another. No doubt, 2010 will offer more challenges; challenges that the Manpower team will not only overcome, but excel in. We view the opportunities in front of us as far greater than the obstacles. So no matter whether we have a robust or tepid recovery, you can count on the Manpower team to tackle the challenge and win. We have the ability and agility to aggressively pursue the opportunities that 2010 offers. Now, let’s get to work. JEFFREY A. JOERRES CHAIRMAN, CEO & PRESIDENT FEBRUARY 19, 2010 Shareholder's Letter Manpower 2009 Annual Report 13 At a Glance 2009 Segment Revenues 2009 Segment Operating Unit Profit IN MILLIONS ($) IN MILLIONS ($) Stock Information SHARES OUTSTANDING 2 FISCAL YEAR END DATE NUMBER OF SHARES ISSUED 78,576,560 $61.48/ $23.75 December 31 104,397,965 (as of Dec 31, 2009) (as of Dec 31, 2009) STOCK EXCHANGE MARKET CAPITALIZATION AVG. DAILY VOLUME NYSE (Ticker: MAN) $4.3 billion 900,000 + (as of Dec 31, 2009) shares per day in 2009 Systemwide People Placed in Permanent, Offices Temporary and Contract Positions Offices across 82 countries and territories allow us to meet the needs of clients in all industry segments. Systemwide Offices represents our branch offices plus the offices operating under a franchise agreement with us. Strong Record of Long-Term Revenue GrowthIN BILLIONS ($) 14 Manpower 2009 Annual Report Manpower at a Glance Financial Highlights Revenues from Services (a) Operating Profit
